Citation Nr: 1642118	
Decision Date: 11/01/16    Archive Date: 11/18/16

DOCKET NO.  08-25 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for an upper-respiratory (sinus or nasal) disorder.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for a bilateral ankle disorder.

4.  Entitlement to service connection for erectile dysfunction.

5.  Entitlement to an initial rating for migraine headaches in excess of 10 percent prior to November 5, 2015, in excess of 30 percent since November 5, 2015.  

6.  Entitlement to an initial rating for posttraumatic stress disorder (PTSD) in excess of 50 percent prior to December 9, 2015, in excess of 70 percent since December 9, 2015.


REPRESENTATION

Appellant represented by: John S. Berry, Jr., Attorney


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The appellant is a veteran (the Veteran) who had active duty service from January 1987 to November 1992, with subsequent service in the National Guard. 

This appeal comes before the Board of Veterans' Appeals (Board) from July 2007, August 2009, and February 2011, rating decisions of the RO in Muskogee, Oklahoma.

In a decision dated in June 2010, the Board denied claims of entitlement to service connection for bronchitis and residuals of a fractured left little finger, and denied an initial compensable disability rating for service-connected hearing loss.  The Board also remanded claims of entitlement to service connection for a psychiatric disorder, an upper-respiratory (sinus/nasal) disorder, joint disorders involving the bilateral ankles and knees, a skin disorder, an upper-GI disorder, hypertension, and erectile dysfunction, as well as a claim of entitlement to an initial disability rating in excess of 10 percent for service-connected migraine headaches.  

The Veteran appealed the June 2010 decision to the United States Court of Appeals for Veterans' Claims (Veterans Court).  In an Order dated December 2010, pursuant to a Joint Motion for Partial Remand, the Veterans Court vacated the Board's denial of an initial compensable rating for hearing loss, and remanded that issue back to the Board for additional development consistent with the Joint Motion.  The Veterans Court took no action regarding other issues decided by the Board.  

The Board remanded the hearing loss issue to the RO in June 2011.  In processing the Board's 2010 remand, the RO granted service connection for PTSD and a left knee disorder in February 2011, resolving the appeal as to those issues.  The remainder of the appeal was returned to the Board; and, in November 2014, the Board denied an initial compensable rating for hearing loss, the only issue addressed in the Veterans Court remand.  The Board's decision with respect to that matter is final.  See 38 C.F.R. § 20.1100 (2016).  

Also in November 2014, the Board again remanded the issues of entitlement to service connection for an upper respiratory disorder, joint disorders of the bilateral ankles and right knee, a skin disorder, an upper-GI disorder, hypertension, and erectile dysfunction, as well as the claim of entitlement to an increased disability rating for headaches.  In addition to those previously remanded issues, the Board also remanded a claim of entitlement to an increased disability rating for the now service-connected PTSD.  

In a January 2016 decision, the RO granted service connection for a skin disability, a right knee disability, and an upper-GI disability, fully resolving the appeals of those issues.  The RO also granted increased (staged) ratings for PTSD and headaches, which did not include the entire appeal period.  The remainder of the appeal has since been returned to the Board for further appellate action.  

The Board acknowledges that the Veteran has submitted a VA Form 21-0958 (Notice of Disagreement) dated July 6, 2016, which specifies the issues of entitlement to an effective date earlier than December 9, 2015, for the award of a 70 percent rating for PTSD, entitlement to an effective date earlier than November 5, 2015, for the award of a 30 percent rating for migraine headaches, and entitlement to an increased initial disability rating for the Veteran's upper-GI disorder.  The Board notes that the issues on appeal already encompass the ratings for PTSD and headaches, both prior to, and since, the effective dates established.  No additional action is appropriate with respect to the purported Notice of Disagreement.  

With respect to the initial rating for the upper-GI disorder, the RO has acknowledged this Notice of Disagreement by letter dated July 27, 2016, and has indicated that it is processing the appeal.  Accordingly, no further Board action is indicated to comply with Manlincon v. West, 12 Vet. App. 238 (1999).  As that appeal has not been certified to the Board, it is not ripe for Board adjudication at this time, but will be addressed in a separate decision, if perfected.  

The Board has considered whether the appeal includes a claim of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009) (where there is evidence of unemployability raised by the record during a rating appeal period, the TDIU is an element of an initial rating or increased rating).  However, the record indicates that the Veteran has maintained full-time employment throughout the period on appeal and he does not contend that he is in fact unemployable. 


FINDINGS OF FACT

1.  The Veteran's sinus and nasal symptoms have been attributed to a known diagnosis; an upper-respiratory (sinus or nasal) disorder is not related to service or to any service-connected disability, either by causation or permanent worsening.

2.  The Veteran's high blood pressure has been attributed to a known diagnosis; hypertension did not become manifest to a degree of 10 percent or more within one year of service separation, and is not related to service or to any service-connected disability, either by causation or permanent worsening. 

3.  The Veteran's bilateral ankle symptoms have been attributed to a known diagnosis; arthritis did not become manifest to a degree of 10 percent or more within one year of service separation; a bilateral ankle disorder is not related to service or to any service-connected disability, either by causation or permanent worsening.

4.  The Veteran's erectile symptoms have been attributed to a known diagnosis; erectile dysfunction is not related to service or to any service-connected disability, either by causation or permanent worsening. 

5.  Prior to November 5, 2015, and since November 5, 2015, the Veteran's migraine headaches were manifested by characteristic prostrating attacks occurring on an average once a month over last several months, but have not more nearly approximated very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability. 

6.  Prior to January 10, 2011, the Veteran's PTSD has been manifested by occupational and social impairment with reduced reliability and productivity.  

7.  From January 10, 2011, to December 9, 2015, and since December 9, 2015, the Veteran's PTSD has been manifested by occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood. 


CONCLUSIONS OF LAW

1.  An upper-respiratory disorder was not incurred in service and is not proximately due to, a result of, or aggravated by, a service-connected disability.  38 U.S.C.A. §§ 1110, 1117, 1131, 1154(b), 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(d), 3.310, 3.317 (2016).

2.  Hypertension was not incurred in service, is not presumed to have been incurred in service, and is not proximately due to, a result of, or aggravated by, a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1117, 1131, 1154(b), 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(d), 3.307, 3.309, 3.310, 3.317 (2016).

3.  A bilateral ankle disorder was not incurred in service and is not proximately due to or a result of, or aggravated by, a service-connected disability; arthritis is not presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1117, 1131, 1154(b), 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(d), 3.307, 3.309, 3.310, 3.317 (2016).

4.  Erectile dysfunction was not incurred in service and is not proximately due to or a result of, or aggravated by, any service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 1154(b), 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(d), 3.310 (2016).

5.  Prior to November 5, 2015, the criteria for a disability rating of 30 percent for migraine headaches have been met; the criteria for a rating higher than 30 percent have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.124a, Diagnostic Code 8100 (2016).

6.  Since November 5, 2015, the criteria for a disability rating higher than 30 percent for migraine headaches have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.124a, Diagnostic Code 8100 (2016).

7.  Prior to January 10, 2011, the criteria for a rating higher than 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2016).

8.  From January 10, 2011, to December 9, 2015, the criteria for a 70 percent rating for PTSD have been met; the criteria for a rating in excess of 70 percent have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2016).

9.  Since December 9, 2015, the criteria for a disability rating higher than 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Claims

VA law provides that, for disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service, during a period of war, or other than a period of war, the United States will pay to any veteran thus disabled and who was discharged or released under conditions other than dishonorable from the period of service in which said injury or disease was incurred, or preexisting injury or disease was aggravated, compensation, except if the disability is a result of the veteran's own willful misconduct or abuse of alcohol or drugs.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  

Entitlement to service connection on a direct basis requires (1) evidence of current nonservice-connected disability; (2) evidence of in-service incurrence or aggravation of disease or injury; and (3) evidence of a nexus between the in-service disease or injury and the current nonservice-connected disability.  38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection on a secondary basis requires (1) evidence of a current nonservice-connected disability; (2) evidence of a service-connected disability; and (3) evidence establishing that the service-connected disability caused or aggravated the current nonservice-connected disability.  38 C.F.R. § 3.310(a),(b); Wallin v. West, 11 Vet. App. 509, 512 (1998).  

For specific enumerated diseases designated as "chronic" there is a presumption that such chronic disease was incurred in or aggravated by service even though there is no evidence of such chronic disease during the period of service.  This presumption applies to veterans who served 90 days or more during a period of war or after December 31, 1946.  In order for the presumption to attach, the disease must have become manifest to a degree of 10 percent or more within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

Where one of the enumerated chronic diseases is shown to be chronic in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "Chronic." When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b).

Presumptive service connection for the specified chronic diseases may alternatively be established by way of continuity of symptomatology under 38 C.F.R. § 3.303(b).  Continuity of symptomatology may be shown by demonstrating "(1) that one of the enumerated diseases was noted during service or within the presumptive period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson v. Shinseki, 581 F.3d 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Arthritis and hypertension are included among the enumerated chronic diseases.  Rhinitis, sinusitis, and erectile dysfunction are not included.  38 C.F.R. § 3.309(a).

Arthritis is primarily rated on the basis of limitation of motion.  Therefore, the rating provisions addressing limitation of motion of specific joints must be considered in determining whether arthritis is manifest to a degree of 10 percent or more.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2016).

In order for ankle arthritis to have become manifest to a degree of 10 percent on the basis of limited motion, (1) there must be evidence to substantiate that motion of the ankle is limited to at least a moderate degree, or (2) there must be a diagnosis of arthritis "established by X-ray findings" and "satisfactory evidence of painful motion."  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5271 (2016).

Limitation of motion of the ankle is assigned a 10 percent rating for "moderate" limitation and a 20 percent rating for "marked" limitation.  38 C.F.R. § 4.71a, Diagnostic Code 5271 (2016).  While the schedule of ratings does not provide any information as to what manifestations constitute "moderate" or "marked" limitation of ankle motion, guidance can be found in VBA's M21-1 Adjudication Procedures Manual.  Specifically, the M21-1 states that moderate limitation of ankle motion is present when there is less than 15 degrees dorsiflexion or less than 30 degrees plantar flexion, while marked limitation of motion is demonstrated when there is less than 5 degrees dorsiflexion or less than 10 degrees plantar flexion.  See VBA Manual M21-1, III.iv.4.A.3.k.

In order for hypertension to have become manifest to a degree of 10 percent, there must be evidence to substantiate that diastolic pressure is predominantly 100 or more; or, that systolic pressure is 160 or more; or, that there is a history of diastolic pressure predominantly 100 or more and that continuous medication for control is required.  See 38 C.F.R. § 4.104, Diagnostic Code 7101 (2016). 

For VA rating purposes, hypertension means that diastolic blood pressure is predominately 90 mm. or greater; isolated systolic hypertension means that the systolic blood pressure is predominately 160 mm. or greater with a diastolic blood pressure of less than 90 mm.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1 (2016).  Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  

The Veteran in this case served in the Persian Gulf during the Gulf War.  Under 38 U.S.C. § 1117(a)(1), compensation is warranted for a Persian Gulf veteran who exhibits objective indications of a "qualifying chronic disability" that became manifest during service on active duty in the Armed Forces in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent during the presumptive period prescribed by the Secretary.  To constitute a "qualifying" chronic disability, the chronic disability must not be attributed to any known clinical disease by history, physical examination, or laboratory tests.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).  

The term "objective indications of chronic disability" includes both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(3).

Signs or symptoms which may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to: Fatigue, signs or symptoms involving skin, headache, muscle pain, joint pain, neurologic signs and symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system (upper or lower), sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, menstrual disorders.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(b).  

A qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following): An undiagnosed illness; the following medically unexplained chronic multisymptom illnesses that are defined by a cluster of signs or symptoms: Chronic fatigue syndrome; Fibromyalgia; Irritable bowel syndrome; Any diagnosed illness that the Secretary determines warrants a presumption of service-connection; or Any other illness that the Secretary determines meets the following criteria for a medically unexplained chronic multisymptom illness.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(2).

The term medically unexplained chronic multisymptom illness means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(2).

Disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic.  The 6-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  A chronic disability resulting from an undiagnosed illness shall be rated using evaluation criteria from part 4 of this chapter for a disease or injury in which the functions affected, anatomical localization, or symptomatology are similar.  A disability shall be considered service connected for purposes of all laws of the United States.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(4).  The applicable presumptive period specified in 38 C.F.R. § 3.317(a)(1)(i) has been extended several times and it currently ends December 31, 2021.  See 81 Fed. Reg. 71382 (October 17, 2016).  

Compensation shall not be paid if there is affirmative evidence that an undiagnosed illness was not incurred during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War; or if there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or if there is affirmative evidence that the illness is the result of the veteran's own willful misconduct or the abuse of alcohol or drugs.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(c).

In the case of a veteran who engaged in combat with the enemy in a period of war, satisfactory lay evidence of in-service incurrence or aggravation of a disease or injury shall be accepted if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the lack of official record of such incurrence or aggravation.  See 38 U.S.C.A. § 1154(b); Libertine v. Brown, 9 Vet. App. 521, 524 (1996); Collette v. Brown, 82 F.3d 389, 392-94 (Fed. Cir. 1996).  The standard used to determine whether a veteran engaged in combat with the enemy is reasonable doubt, which is to be resolved in a veteran's favor.  See VAOPGCPREC 12-99.  

The provisions of 38 U.S.C.A. § 1154(b) can only provide a factual basis upon which to establish the occurrence of a particular disease or injury in service; they cannot be used to link the claimed disease or injury etiologically to a current disability.  See Libertine, 9 Vet. App. at 522-23.  The provisions of 38 U.S.C.A. § 1154(b) do not establish service connection for a combat veteran; rather, they relax the adjudicative evidentiary requirements for determining what happened in service.  Clyburn v. West, 12 Vet. App. 296, 303 (1999).  

Upper Respiratory Disorder

Diseases of allergic etiology, including bronchial asthma and urticaria, may not be disposed of routinely for compensation purposes as constitutional or developmental abnormalities.  Service connection must be determined on the evidence as to existence prior to enlistment and, if so existent, a comparative study must be made of its severity at enlistment and subsequently.  Increase in the degree of disability during service may not be disposed of routinely as natural progress nor as due to the inherent nature of the disease.  Seasonal and other acute allergic manifestations subsiding on the absence of or removal of the allergen are generally to be regarded as acute diseases, healing without residuals.  The determination as to service incurrence or aggravation must be on the whole evidentiary showing.  38 C.F.R. § 3.380 (2016).

Service treatment records reveal that the Veteran was treated for several lung infections during service, there was no complaint of or treatment for upper-respiratory (sinus or nasal) problems at any time.  The Veteran was treated for headaches on November 16, 1988, but those were not attributed to sinus pathology.  He was treated for lung issues attributed to bronchitis, but was not treated for specific sinus or nasal complaints.  The Veteran declined to be examined for service separation.  

The Veteran testified at a November 2008 RO hearing that, since he returned from Saudi Arabia, he cannot blow his nose or breathe out of his nose.  He testified that he was told this was due to an allergy and he was given an allergy medication.  

Private treatment records from Hutchison Clinic reveal a March 25, 1998, complaint of sinus congestion and a runny nose.  The diagnosis was sinusitis (VBMS record 12/26/2006).  

In correspondence received in January 2007, the Veteran's spouse reported that the Veteran experiences major sinus problems constantly and can rarely breathe through his nose (VBMS record 01/19/2007).  

The results of a March 20, 2007, Gulf War examination reveal complaint of sinus problems with a constant runny nose.  The examiner noted a history of sinus problems; however, the examination was negative. 

A June 17, 2010, ENT Consult reveals the Veteran's complaint that he cannot breathe out either side of his nose for the past 20 years.  A brain CT showed essentially normal sinuses.  The Veteran denied hay fever.  There was no rhinorrhea.  On examination, there was a tight left nostril with crusting mucus and a slightly deviated septum to the right side.  No exudates or polyps were seen.  No obstruction or lesions were seen.  The impression was vasomotor rhinitis and a deviated septum, mild (VBMS record 07/26/2010).

The report of a VA examination in January 2011 reveals the Veteran's account that he has been a chronic tobacco smoker for 20 years and was smoking about 1/2 pack of cigarettes per day.  A sinus examination was normal without any tenderness in the sinus areas.  Respiration was normal.  He reported that he always had a sinus problem, not seasonal, since he returned from Saudi Arabia in 1991.  He always has a congested nose and he cannot blow his nose.  He reported being seen by an ENT surgeon and was prescribed nasal spray, but he did not have any surgery done.  

The examiner noted a history of a perennial nasal allergy and current nasal congestion with a normal examination.  After reviewing his claims file and medical records, obtaining the history from the Veteran, and performing the physical examination, the examiner opined that the subjective sinus condition was less likely related to the Veteran's military service as there was no evidence that he was treated for any sinus condition while he was in service and there was no sinusitis at the time of the examination.  The examiner also noted the results of a CT scan of sinuses revealing minor dependent mucosal thickening in the right sphenoid sinus, otherwise well-aerated and clear paranasal sinuses, with no evidence of sinus outflow tract obstruction.  The examiner found that the Veteran's current symptoms were most consistent with nonallergic/vasomotor rhinitis.  The examiner opined that vasomotor rhinitis was less likely than not due to military service and less likely as not permanently aggravated or a result of military service.  The examiner reasoned that, given the frequency of nasal congestion symptoms among the general population, it would be difficult for anyone to be able to pinpoint the exact onset of symptoms.  While the Veteran reported to have had symptoms of nasal congestion during his deployment to Southwest Asia, the examiner would not attribute the condition to being in the area.  

The January 2011 examiner also addressed the Veteran's proximity to Khamisiyah, Iraq, in 1991, and potential for exposure to very low levels of chemical agents, but did not expect such exposure to cause ongoing nasal congestion symptoms.  The examiner commented that this population had been followed pretty carefully and the illness and death rates among this population had not shown excess numbers of cancers or other conditions up to this point. 

With respect to vasomotor rhinitis, the examiner commented that the condition can flare with exposure to smoke and irritants, and this may have happened short-term during the deployment to Southwest Asia.  However, the Veteran was also a cigarette smoker then, and for many years to follow, and cigarette smoke also will often cause symptoms to flare.  The examiner acknowledged that the Veteran was treated for several lung infections during his service but noted that these episodes occurred several years before the deployment to Southwest Asia, and noted that such infections are seen more frequently in smokers than nonsmokers, making this Veteran more susceptible to such infections.  

The examiner concluded after a review of medical records, taking a history, performing a physical examination, and a review of the medical literature, that the Veteran's vasomotor rhinitis was less likely as not permanently aggravated or a result of any event and/or condition that occurred and/or expressed in-service and/or within one year of discharge, but was the result of innate/inherent factors and irritants from cigarette smoking.  

The examiner also opined that it was not caused by and/or worsened by an already service connected disability.  The natural progression was not altered or worsened by any event and/or condition that occurred and/or expressed during active service.  The examiner reasoned that vasomotor rhinitis and nasal congestion symptoms in general are extremely common conditions and he would not expect an abrupt onset of symptoms to occur as a result of being in the military.  As noted above, environmental and cigarette smoke can cause symptoms to flare.  

A March 26, 2012, Sinus CT reveals minimal sinus disease in the right posterior ethmoid and right sphenoid sinus, slightly improved compared to prior examination (VBMS record 01/28/2016).  

An August 6, 2012, ENT Note reveals an anterior/superior septal deviation with some nasal valve stenosis and turbinates hypertrophy (VBMS record 01/28/2016). 

On August 13, 2012, an open septorhinoplasty and turbinate cautery was performed (VBMS record 01/28/2016).  

An August 2, 2013, ENT Note reveals a history of bilateral nasal obstruction.  Post-surgery, he reported improvement in his breathing, but still felt his left side was somewhat stuffy.  He continued smoking.  The symptoms were thought likely related to allergies and smoking.  The Veteran was advised to stop smoking to improve his nasal breathing.  An operative revision was discussed (VBMS record 01/28/2016).  

A December 3, 2013, Sinus CT reveals sphenoid sinus with a small mucus retention cyst versus polyp (VBMS record 01/28/2016).

The report of a VA examination in November 2015 reveals a current diagnosis of non-allergic vasomotor rhinitis.  The Veteran reported trouble with breathing out of his nose since he was in Saudi Arabia.  He reported he feels "stuffed up" in the sinuses and some sneezing trouble seasonally, but this was not a major problem.  He reported having surgery for a deviated septum in August 2012 but without much improvement.  He reported treatment for sinus infections periodically over time, but only about every 2nd or 3rd year.  He quit smoking about 1.5 years prior, and this has helped the symptoms somewhat.  A CT of July 30, 2010, revealed minor dependent mucosal thickening in the right sphenoid sinus.  Otherwise well-aerated and clear paranasal sinuses, with no evidence of sinus outflow tract obstruction.  A nasal endoscopy of October 8, 2013, was noted to be apparently normal.  

The results of a November 5, 2015, Gulf War examination reveal the sinus and rhinitis conditions are less likely as not related to a specific exposure event experienced by the Veteran during service in Southwest Asia.  

The Veteran's symptoms have been attributed to known diagnoses, which include non-allergic vasomotor rhinitis, sinusitis, a retention cyst, turbinate hypertrophy, and a deviated nasal septum.  Therefore, the provisions pertaining to undiagnosed illness are not applicable.  After a review of all of the evidence, the Board finds that the Veteran's current upper-respiratory pathology is not related to service and is not related to or aggravated by a service-connected disability.  

None of the currently diagnosed disorders was treated or noted in the service treatment records.  Moreover, there is no medical opinion that purports to relate any of these current diagnoses to service.  With several of the conditions, a relationship to smoking has been suggested.  Service connection is expressly precluded for any disability related to chronic tobacco use (smoking) for claims received by VA after June 9, 1998, which is the case here.  See 38 U.S.C.A. § 1103; 38 C.F.R. § 3.300; Internal Revenue Service Restructuring and Reform Act of 1998, Pub. L. No. 105-206, 112 Stat. 685, 865-66 (1998). 

As set out above, the only medical opinion evidence on the question of a nexus to service is against the claim.  The Veteran's lay assertions are the only evidence in favor of a service nexus.  

Generally, lay evidence is competent with regard to identification of a disease with unique and readily identifiable features which are capable of lay observation.  See Barr, 21 Vet. App. at 308-09.  A lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  See Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.  Lay persons may also provide competent evidence regarding a contemporaneous medical diagnosis or a description of symptoms in service which supports a later diagnosis by a medical professional.  However, a lay person is not competent to provide evidence as to more complex medical questions, i.e., those which are not capable of lay observation.  Lay statements are not competent evidence regarding diagnosis or etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); Jandreau, at 1377, n. 4 ('sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer'); 38 C.F.R. § 3.159(a)(2). 

The Board finds that relating a current diagnosis of a disease such as non-allergic vasomotor rhinitis to service is not the equivalent of relating a broken bone to a concurrent injury to the same body part (Jandreau, at 1377).  Such an opinion requires knowledge of the potential causes of the disease, and the inherently medical question of how a specific injury, disease, or exposure in service may have contributed to bring about the post-service diagnosis.  These are not matters which are capable of lay observation.  While the Veteran is competent to describe symptoms he experienced in service, he is not competent to state that any currently diagnosed upper-respiratory disorder is related to those symptoms.  Accordingly, the Veteran's lay statements are not competent evidence of an etiologic relationship between the claimed vasomotor rhinitis, or other diagnosed conditions, and service.  

The Board acknowledges that the Veteran has been found to have engaged in combat with the enemy during his service.  However, he has not described the incurrence of an upper-respiratory disorder in connection with combat.  The fact of combat engagement relates only to the events of service, not to the establishment of a nexus between those events and a current disability.  

In sum, the Board finds that a current upper-respiratory disorder is not etiologically related to service and is not related to or aggravated by a service-connected disability.  As such, the Board concludes that service connection for an upper-respiratory disorder is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Hypertension

Service treatment records reveal no treatment or complaint of hypertension at any time.  Blood pressure readings were as follows: 

Date
Systolic/
Diastolic
Date
Systolic/
Diastolic
Oct 87
126/
78
Dec 88
124/
78
Nov 87
114/
70
Aug 89
120/
80
Nov 87
112/
78
Aug 89
110/
76
May 88
110/
80
Feb 90
122/
88
Nov 88
98/
62
May 90
110/
70
Dec 88
116/
72
May 91
98/
60
With reference to the criteria set out above, there is no manifestation of compensable hypertension in service or within one year of service separation.  

The report of a VA examination in January 2011 includes the examiner's opinion that hypertension was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness.  In addition, hypertension is less likely as not permanently aggravated as a result of service.  Rather, the examiner attributed treatment to innate factors, including weight gain, poor diet, and inactivity.  

The examiner further opined that hypertension was not caused by and/or worsened by an already service connected disability.  The natural progression was not altered or worsened by any event and/or condition that occurred and/or expressed during active service.  The examiner reasoned that hypertension is an extremely common condition, but it has not necessarily been found to occur in excess numbers in veterans of service in Southwest Asia.  However, it is often seen with weight gain/obesity, and this Veteran has been overweight for many years.  Additionally, poor typically western diets and inactivity are also contributing factors.  Although the exact etiology of primary hypertension remains unclear, a number of risk factors are strongly and independently associated with its development, including: age, obesity, family history, race, high sodium diet, excessive alcohol consumption, physical inactivity, diabetes and dyslipidemia.  

The examiner concluded after a review of medical records, taking a history, performing a physical examination and a review of the medical literature, the Veteran's hypertension was less likely as not permanently aggravated or a result of any event and/or condition that occurred and/or expressed in-service and/or within one year of discharge, and is at least as likely as not permanently aggravated or a result of weight gain, poor diet, inactivity and innate factors.  The examiner also opined that hypertension was not caused by and/or worsened by an already service-connected disability and that the natural progression was not altered or worsened by any event and/or condition that occurred and/or expressed during active service.  The examiner further opined that the Veteran's hypertension did not start during his time of military service.  He reasoned that there is good documentation showing all normal blood pressure readings during his time of service.  The hypertension developed many years later, and, as is often the case, it shows up after weight gain.  

A medical opinion was also obtained from a VA examiner in March 2011.  That opinion, based on evidentiary review, a history elicited from the Veteran, a physical examination of the Veteran, and a review of the medical literature, is that hypertension is less likely as not permanently aggravated or a result of PTSD and/or the treatment of PTSD, and is at least as likely as not a result of diabetes and/or obesity and/or lipid abnormality and/or other factors unrelated to PTSD. 

The Veteran's symptoms of high blood pressure have been attributed to a known diagnosis of hypertension.  Therefore, the provisions pertaining to undiagnosed illness are not applicable.  After a review of all of the evidence, the Board finds that the Veteran's hypertension is not related to service and is not related to or aggravated by a service-connected disability.  

The Board finds the January 2011 and March 2011 opinions to be well-reasoned and comprehensive regarding possible causes.  Accordingly, these opinions constitute persuasive evidence on the questions of causation and aggravation.  There is no conflicting medical opinion in this case.  

The Board acknowledges the Veteran's assertions that his hypertension is due to service.  The Board finds that relating a current diagnosis of a disease process such as hypertension to service is not the equivalent of relating a broken bone to a concurrent injury to the same body part (Jandreau, at 1377).  Such an opinion requires knowledge of the potential causes of hypertension, and the inherently medical question of how events in service may have contributed to bring about remote onset of hypertension, and why other potential causes are not more likely.  These are not matters which are capable of lay observation.  Accordingly, the Veteran's lay statements are not competent evidence of an etiologic relationship between the claimed hypertension and service.  

The Board acknowledges that the Veteran has been found to have engaged in combat with the enemy during his service.  However, he has not described the incurrence of hypertension in connection with combat.  The fact of combat engagement relates only to the events of service, not to the establishment of a nexus between those events and a current disability.  Accordingly, the combat rule does not aid in substantiating the claim.  

As the only competent evidence regarding the essential element of a nexus between the current hypertension and service finds that there is no relationship, the Board finds that a preponderance of the evidence is against this element.  

In sum, the Board finds that hypertension is not related to service and is not related to or aggravated by any service-connected disability.  The Board therefore concludes that service connection for hypertension is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

Ankle Disorders

Service treatment records reveal no complaint of or treatment for an ankle disorder at any time during service.  With reference to the criteria set out above, there is no manifestation of compensable arthritis of the ankles within one year of service separation.  

In August 2008 correspondence, the Veteran stated that he was healthy before going to the Persian Gulf, but, when he returned, he was not healthy.  He asserted that testing has indicated that he has high amounts of pesticides and chemicals in his system as well as anthrax, and he was asked if he had been in the military.  He noted that he has tried to see doctors and even all-natural pathologists and chiropractors to determine what was going on with his joints.  To this day, he has not been told an exact cause of these problems.  

In November 2008 hearing testimony, the Veteran stated that he incurred an injury while running during basic training in 1987.  He asserted that he went to sick call and was put on a profile for no walking, running, and jumping.  He then asserted that he went back to "clear myself" because he did not want to get "recycled" and "[t]hey cleared me."  

A March 2007 Gulf War examination reveals complaint of joint pains involving the ankles.  There was no evidence of fibromyalgia.  X-rays of the ankles revealed mild degenerative changes (VBMS record 03/20/2007).  

The report of a VA examination in January 2011 reveals the Veteran reported that he started to have problems with both ankles during basic training and he twisted his ankles several times while running.  He also reported that both ankles were exposed to hot sunlight while he was in Saudi Arabia.  He acknowledged that he was not treated for any ankle condition while he was in service.  He said even after he was discharged from service, he has been having constant pain in his both ankles and the ankles constantly pop while walking.  On examination of his ankles, there were no abnormal findings noted.  There was no soft tissue swelling, edema, or effusion.  There was no weakness or instability.  There was no tenderness.  There were no abnormal movements or guarding.  There was no pain during the movements and the range of motion was within normal limits.  He was alert, oriented and not in any distress.  He was ambulatory and walked in without any walking aids.  He did not wear any braces.  Posture and gait were normal.  He was able to stand and walk a few steps on his heels and toes in the examination room and he was able to squat.  The examiner described the examination as normal and opined that the claimed ankle disorder was not likely related to his military service.  

The specific opinion was that the bilateral ankle strain is less likely as not permanently aggravated or a result of any event and/or condition that occurred and/or expressed in-service and/or within one year of discharge and is at least as likely as not permanently aggravated or a result of other wear and tear, and obesity/weight gain.  Also it was not caused by and/or worsened by an already service connected disability.  The natural progression was not altered or worsened by any event and/or condition that occurred and/or expressed during active service.  

The examiner reasoned that he did not find any evidence in the service treatment records of right or left ankle trouble during the Veteran's time of military service and there were no significant arthritic changes in the ankle joints, a fact which he found argues against the Veteran suffering any serious injury to the ankles during his military service.  Additionally, there was no instability of the ankles.  The examiner opined that the Veteran's obesity puts him at great future risk for degenerative joint disease in many areas, and joint pain, in the weight bearing joints, including the ankles.  Each additional 1 pound of weight gained exerts 5 extra pounds of pressure on the weight bearing joints, so the Veteran, who is over 60 pounds overweight, is putting hundreds of extra pounds of pressure on his joints on a daily basis.  The examiner explained that the incidence of osteoarthritis is increased in obese subjects and accounts for a major component of the cost of obesity.  Osteoarthritis commonly develops in the knees and ankles; this may be directly related to the trauma associated with excess body weight.  However, it also occurs more frequently in non-weight-bearing joints, suggesting that there are components of the obesity syndrome that alter cartilage and bone metabolism independent of weight-bearing.  Conversely, weight loss is associated with a decreased risk of osteoarthritis.  The examiner also explained that ankle strain and other similar musculoskeletal conditions are due to direct mechanical physical forces exerting pressure on the joints, and would be less likely as not to be due to toxic chemical exposure in Southwest Asia, or elsewhere.  Direct forces exert wear and tear on the joints.  With obesity, the forces exerted are much higher and the likelihood of pain and damage are greater.  

The report of a VA examination in November 2015 reveals the Veteran's complaint of trouble with his ankles for a long time.  He stated that he has twisted his ankles in the past and ran on cobblestones while in Germany.  He reported that, while in the service, he went on sick call occasionally for ankle sprains and incurred a "bad" sprain of the left ankle in service.  According to the Veteran, pain has been constant in both ankles since 1988.  The Veteran reported pain located anteriorly, medially, and laterally, as well as stiffness, popping, and loss of motion.  He denied swelling, heat, redness, instability, giving way, locking, and deformity.  On examination, range of plantar flexion was decreased.  Dorsiflexion was normal, bilaterally.  Muscle strength was full on plantar flexion and dorsiflexion bilaterally.  Testing of ankle stability was normal bilaterally.  X-rays revealed no degenerative arthritis or traumatic arthritis.  

Despite the normal X-rays in November 2015, the Board acknowledges that there is X-ray evidence of mild arthritis in January 2011.  Thus, the Veteran's ankle symptoms have been attributed to a known diagnosis.  Therefore, the provisions pertaining to undiagnosed illness are not applicable.  After a review of all of the evidence, the Board finds that the current ankle disorder is not related to service and is not related to or aggravated by a service-connected disability.  The normal service treatment records are probative evidence that there was no ankle disorder diagnosed in service notwithstanding the Veteran's assertion that he sprained or twisted his ankles and was treated for ankle complaints.  

Moreover, even to the extent the Veteran may have experienced ankle symptoms in service, there is no medical opinion that purports to relate current ankle arthritis to service.  The Veteran's lay assertions are the only evidence in favor of such a relationship.  

The Board finds that relating a current diagnosis of a disease process such as arthritis to service is not the equivalent of relating a broken bone to a concurrent injury to the same body part (Jandreau, at 1377).  Such an opinion requires knowledge of the potential causes of arthritis, and the inherently medical question of how a remote injury in service may have contributed to bring about the disease.  These are not matters which are capable of lay observation.  Accordingly, the Veteran's lay statements are not competent evidence of an etiologic relationship between the claimed arthritis and service.  

The Board acknowledges that the Veteran has been found to have engaged in combat with the enemy during his service.  However, he has not described the incurrence of an ankle disorder in connection with combat.  He has described experiencing symptoms during basic training, but has not described any specific ankle injury in service.  The fact of combat engagement relates only to the events of service, not to the establishment of a nexus between those events and a current disability.  Accordingly, the combat rule does not aid in substantiating the claim.  

In sum, the Board finds that, to the extent the Veteran experienced ankle symptoms in service, there is no current ankle disability that is related to such symptoms.  A preponderance of the evidence is against any etiologic relationship between a current ankle disorder and service or any service-connected disability, either by causation or aggravation.  Accordingly, the Board concludes that service connection for a bilateral ankle disorder is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

Erectile Dysfunction 

In correspondence received in February 2009 (VA Form 21-4238 (Statement in Support of Claim)), the Veteran requested service connection for erectile dysfunction as directly related to service and "also possibly secondary to a mental condition or PTSD."

Service treatment records reveal no treatment for or diagnosis of erectile dysfunction at any time during service.  

The Veteran's VA outpatient records include a listing of male erectile disorder among the Veteran's running diagnoses.  

An April 30, 2010, VA Nursing Evaluation Note reveals that the Veteran takes his depression medicines off and on because he has some erectile dysfunction which he had not shared with the physician before due to embarrassment (VBMS record 07/20/2010).  

A June 7, 2010, VA Primary Care note reveals the Veteran's complaint of having some trouble getting and keeping an erection (VBMS record 07/20/2010). 

A March 2011 VA genito-urinary examination includes the examiner's opinion after a review of medical records, taking a history, performing a physical examination and a review of the medical literature, that the Veteran's erectile dysfunction is less likely as not permanently aggravated or a result of PTSD and/or the treatment of PTSD and is at least as likely as not a result of diabetes and/or obesity and/or lipid abnormality and/or hypertension and/or other factors unrelated to PTSD.  The examiner reasoned that the potential side effects of medications prescribed in the Veteran's case for service-connected conditions do not meet the standard of at least as likely as not.  

The Veteran's symptoms have been attributed to the known diagnosis of erectile dysfunction.  Therefore, the provisions pertaining to undiagnosed illness are not applicable.  After a review of all of the evidence, the Board finds that the Veteran's erectile dysfunction is not related to service and is not related to or aggravated by any service-connected disability. 

There is no medical opinion that purports to relate erectile dysfunction to service.  The only evidence in support of such a relationship comes from the Veteran's lay statements.  There is also no medical opinion that purports to relate erectile dysfunction to a service connected disability either through causation or aggravation.  Again, the Veteran's lay assertions are the only evidence in favor of such a relationship.  

The Board acknowledges the discussion of depression medications in relation to erectile dysfunction in April 2010.  However, this appears to be a concern expressed by the Veteran.  It is not presented as a medical opinion.  

The Board finds that relating erectile dysfunction to a specific medication taken to treat a service-connected disability requires knowledge of the potential effects of, and interactions between, various medications, an inherently medical question which is not capable of lay observation.  Accordingly, the Veteran's lay statements are not competent evidence of an etiologic relationship between the claimed erectile dysfunction and any service-connected disability.  While the Veteran may be competent to identify the date of onset of erectile dysfunction, he has not done so.  His statement that erectile dysfunction is a direct service-connected condition is simply an assertion and does not provide any meaningful description of symptoms in service.  Moreover, to the extent he may have experienced symptoms in service, there still remains the medical question of whether such symptoms warranted a diagnosis at that time, or whether they were attributable to some other factor.  Accordingly, the Veteran's assertions in this case do not provide competent evidence linking erectile dysfunction to service or to a service-connected disability.  

In sum, the Board finds that a preponderance of the evidence is against any etiologic relationship between erectile dysfunction and service or a service-connected disability, either by causation or aggravation.  Accordingly, the Board concludes that service connection for erectile dysfunction is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

Increased Rating Claims

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance with changes in a veteran's condition.  Thus, it is essential that the disability be considered in the context of the entire recorded history when determining the level of current impairment.  See 38 C.F.R. § 4.1.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where a veteran is appealing the rating for an already established service-connected condition, his present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  Staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Headaches Claim

This appeal arises from a claim of entitlement to service connection for migraine headaches received at the RO on January 19, 2007.  In a July 2007 rating decision, VA granted service connection for migraine headaches and assigned an initial disability rating of 10 percent under Diagnostic Code 8100, effective January 19, 2007.  In a January 2016 rating decision, VA granted an increased rating of 30 percent for migraine headaches under Diagnostic Code 8100, effective November 5, 2015.  

Under Diagnostic Code 8100, a 50 percent rating is available with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  A 30 percent rating is available with characteristic prostrating attacks occurring on an average once a month over last several months.  A 10 percent rating is available with characteristic prostrating attacks averaging one in 2 months over last several months.  With less frequent attacks, a 0 percent rating is for application.  38 C.F.R. § 4.124a, Diagnostic Code 8100.

The rating criteria do not define "prostrating" as used in Diagnostic Code 8100.  By way of reference, the Board notes that according to Webster's New College Dictionary, 909 (3rd Ed. 2008), "prostrate" is defined as "physically or emotionally exhausted."  "Incapacitated" is listed as a synonym.  A very similar definition is found in Dorland's Illustrated Medical Dictionary, 1554 (31st Ed. 2007), in which "prostration" is defined as "extreme exhaustion or powerlessness."  

Similarly, the regulations provide no clarification as to the meaning of the phrase "productive of severe economic inadaptability."  The Veterans Court, however, has issued a precedent decision which focuses on the meaning of this phrase.  In Pierce v. Principi, 18 Vet. App. 440 (2004), the Veterans Court interpreted the phrase as follows: "nothing in DC 8100 requires that the claimant be completely unable to work in order to qualify for a 50% rating" because "[i]f 'economic inadaptability' were read to import unemployability," a claimant who "met the economic-inadaptability criterion, would then be eligible for a rating of total disability based on individual unemployability [(TDIU)]... rather than just a 50% rating."  Id.  

The Veterans Court therefore rejected the notion that "severe economic inadaptability" was equivalent to an inability to secure or follow a substantially gainful occupation, the unemployability standard for TDIU.  Id. (citing 38 C.F.R. § 4.16 (a).  In addition, the Veterans Court in Pierce acknowledged the VA Secretary's concession that the phrase "productive of severe economic inadaptability" in Diagnostic Code 8100 should be construed as either "producing" or "capable of producing" severe economic inadaptability.  Id. at 445.

The Veterans Court has not issued another precedent decision on this interpretation; however, several nonprecedential memorandum reviews have provided further analysis and explanation.  For instance, in Raulerson v. Peake, 2008 WL 754665 (March 17, 2008), a single judge affirmed a Board decision which had found the claimant's headaches had not caused severe economic inadaptability and that they were not productive of severe economic inadaptability.  Similarly, in Davis v. Shinseki, 2011 WL 1827467 (May 13, 2011), a single judge found that the Board had been able to provide examples and discussion to show that the Veteran in that case had not shown "any economic inadaptability, much less severe economic inadaptability, however it might have defined that phrase."  

We interpret these memorandum decisions as a small shift away from the highly hypothetical analysis employed in Pierce.  In both Raulerson and Davis, the single judges focused on the facts of the individual cases to determine whether in those particular situations, the headaches at issue were capable of producing severe economic inadaptability.  Also see Mendenhall v. McDonald, 2014 WL 4784319 (September 26, 2014).  

In a more recent single-judge memorandum, the Veterans Court continued this small shift, again focusing on the particular facts of the claimant's own situation, and affirmed the Board's decision on the basis that the claimant had not shown evidence that his headaches actually did affect his employability: "he points to nothing in the record[...]such as an adjustment in his work schedule or an inability to complete his workload."  Burton v. McDonald, 2015 WL 3849126 (June 23, 2015).  The single judge in Burton distinguished the facts from Pierce by noting that the claimant in Pierce contended he was unemployed as a result of his headaches and the Board failed to address why this unemployment did not constitute severe economic inadaptability.  However, in Burton, the claimant did not contend that he has been unemployed, or otherwise point to evidence indicating that his migraine headaches affected his employment or employability.  

In attempting to determine whether the Veteran's headaches are capable of producing severe economic inadaptability, the Board is cognizant of this mild trend in the Veterans Court to require a showing on the part of the Veteran that headaches affect his economic adaptability in some way.  A summary of the pertinent evidence in this case follows.  

The report of a VA examination in May 2008 reveals a report of headaches, nausea, and vomiting.  When headaches occur, he has to stay in bed and is unable to do anything.  He experiences headaches on the average of 4 times per week and they last for 3 hours.  There were no current symptoms.  The Veteran reported that he treats with Tylenol and does not experience any functional impairment from this condition (VBMS record 05/12/2008).  

A March 13, 2009, record from Claremore Physicians Immediate Care reveals complaint of a headache with onset the previous day.  The Veteran reported that the typical frequency was several times per day and the duration was quite variable.  He characterized the headache as extremely severe, stating: "it is the worst headache of my life."  He reported associated symptoms of nausea, vision disturbance, dizziness, and stress (VBMS record 09/22/2010). 

The report of a VA examination in June 2009 reveals the Veteran's complaint of headaches, described as severe pain in both temples, the top of the head, the neck, the eyes, and the forehead, lasting from 2 to 8 hours, with nausea, vomiting, and photo- and phono-phobia.  When headaches occur, he has to stay in bed and is unable to do anything.  He experiences headaches on the average of 2 times per day and they last for 8 hours.  Once the migraines occur, he must stay in bed, or sometimes go to the E.R. for treatment.  The subjective factors were severe headaches.  The objective factors were: none.  

A December 9, 2009, VA Administrative Note reveals the Veteran telephoned stating his migraines were really bad and his job wanted him to work nights.  He requested a note from a physician stating he cannot work nights due to his illness.  A December 17, 2009, VA Physician Note reveals a complaint of chronic headaches with no relief.  A December 17, 2009, VA Administrative Note reveals the Veteran requested a note to take to work stating that he should not work on the night shift due to his headaches.  The Veteran was informed by the Staff Physician that migraine headaches were not an indication for special consideration at his work; and, if his job requires the night shift, then he has to do his job.  The request to avoid shift work was found not to be medically justified (VBMS record 07/26/2010).  

An April 30, 2010, VA Emergency Department Note reveals complaint of having a frontal headache, described as not the worst of his life.  There was no report of head trauma, no visual disturbance, no diplopia or eye pain, no neck stiffness, fever, or chills, and no confusion.  The assessment was a mild headache.  A May 1, 2010, VA Nursing Inpatient Note reveals no headache.  A June 7, 2010, VA Primary Care Note reveals complaint of having migraine headaches (VBMS record 07/20/2010). 

The report of a VA examination in January 2011 reveals the Veteran's report of headaches all the time, at least 4 times a week.  Sometimes he gets migraine-type headaches, about 2 or 3 times a week, and when he gets migraine headaches he takes Hydrocodone and Phenergan and takes rest in dark room.  At these times, he cannot go to work.  He said sometimes he has blurred vision and his eyes get cloudy.  Generally headaches are not prostrating and ordinary activity is possible.  Usual duration of headaches is 1 to 2 days.  The diagnosis was a history of migraine headaches with a normal examination.  The time lost from work over the past year was about 1 week.  

The report of a VA examination in November 2015 reveals a report of headaches for many years.  He currently gets headaches about twice per week, often in the afternoon.  This results in leaving work early rather than missing a whole day of work.  Symptoms were described as pulsating pain and then sharp pain, mainly located in the frontal and occipital areas, bilaterally.  Headaches are reportedly associated with nausea and photophobia, and are getting worse over time-more frequent-and also somewhat worse in severity.  The Veteran reported that headaches are worsened with physical activity and he misses work often.  So far that year, he had to take eight days off due to headaches.  This is in addition to having to leave work early several days per month.  The examiner found that the Veteran has characteristic prostrating attacks of migraine/non-migraine headache pain once every month.  He does not have very prostrating and prolonged attacks of migraines/non-migraine pain productive of severe economic inadaptability.  He is getting close to running out of leave due to the headaches getting worse, more often, and more severe.  His employer has been pretty understanding so far in working with him regarding his missed time at work.  However, the Veteran was concerned that this will not continue as the missed days and missed hours accumulate.  Co-workers also have been helpful so far, but again, he is not sure this will continue with more missed or less productive work time.  The Veteran does not have very prolonged attacks of headache pain, however, the frequency of his prostrating attacks over the past few months has been one to two times per month, more frequent than in the past. 

After a review of all of the evidence, the Board finds that, although the Veteran's headaches were recently described as worsening, they have not changed fundamentally in type and degree of symptomatology or overall functional impairment over the period on appeal.  As consistently noted in the clinical record, the Veteran's headaches are not always prostrating, but he has prostrating attacks frequently enough to approximate characteristic prostrating attacks occurring on an average once a month over last several months.  Accordingly, the Board finds that the 30 percent rating assigned by the RO, effective November 5, 2015, the date of the most recent VA examination, is warranted for the entire period on appeal.  

However, the Board also finds that, at no time during the period on appeal, have the Veteran's headaches approximated very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  

Because of the successive nature of the rating criteria under Diagnostic Code 8100, the evaluation for each higher disability rating includes the criteria of each lower disability rating.  Although there is evidence of prostrating headaches, each of the criteria listed in the 50 percent rating must be met in order to warrant such a rating.  See Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009).  Absent a showing of severe economic inadaptability due to headaches, there no basis to assign a rating higher than 30 percent under Diagnostic Code 8100.  

While, consistent with the holding in Pierce, the Board cannot consider the fact of the Veteran's full-time employment during the period on appeal as precluding a finding of severe economic inadaptability, it is certainly probative evidence with respect to this criterion.  In other words, the maintenance of full-time employment tends to show that the Veteran is capable of adapting economically to his disability picture.  Notably, in Pierce, the claimant was actually unemployed and he contended this was due to his headaches.  The Veterans Court faulted the Board for not addressing this argument.  Here, the Veteran's arguments have primarily centered on his entitlement to a 30 percent rating throughout the period on appeal.  While he has generally asserted that a 50 percent rating is warranted, there is no clear description of symptoms either "producing" or "capable of producing" severe economic inadaptability.  

The Board finds it significant that the November 2015 examiner made a specific finding based on the Veteran's report and discussion with the examiner that his headaches were not productive of severe economic inadaptability.  This is consistent with previous evidence such as the January 2011, June 2009, and May 2008 examinations.  While the Board acknowledges the potential for worsening in the future, and the Veteran's stated concern that his employer's understanding attitude may not last, this a hypothetical argument and does not describe the actual disability picture during the period on appeal.  

While the fact pattern in this case is more similar than that presented in Burton than in Pierce, the Board acknowledges that the case is not directly on point with Burton.  Although the Veteran is actually employed, here, there has been a clear impact on his occupational performance.  Unlike in Burton, it cannot be said that there has been no adjustment in his work schedule or an inability to complete his workload.  Here, the evidence demonstrates that the Veteran experiences headaches which vary in frequency and intensity, but which occur several times per week, can be prostrating at times, affect his mood and productivity, are associated with symptoms of nausea, vision disturbance, dizziness, and stress, and impact his ability to function effectively in his occupation.  The Veteran typically gets headaches in the afternoon which may require him to leave work early.  In 2015, the Veteran missed eight full days of work due to headaches and had to leave early several other times.  

Thus, there is definite occupational (economic) impairment in this case.  However, based on the Veteran's reports and the medical assessments set out above, it is apparent that the Veteran has, throughout the period on appeal, been able to adapt economically and occupationally to his symptoms and disability picture.  The Board therefore finds that the Veteran's headaches are not actually productive of, and are not capable of producing, severe economic inadaptability.

In conclusion, while the Board has found that the criteria for a 30 percent rating are warranted prior to the current effective date of November 5, 2015, the Board also finds that the criteria for a rating in excess of 30 percent are not warranted at any time.  As such, the Board concludes that a rating in excess of 30 percent is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

PTSD Claim

In the process of evaluating a psychiatric/mental disorder, VA is required to consider a number of pertinent factors, such as the frequency, severity, and duration of a veteran's psychiatric symptoms and the veteran's capacity for adjustment during periods of remission.  After consideration of these factors, and based on all the evidence of record that bears on occupational and social impairment, VA must assign a disability rating that most closely reflects the level of social and occupational impairment a veteran is suffering rather than based solely on the examiner's assessment of the level of disability at the moment of examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  See 38 C.F.R. § 4.126.  

The VA Secretary, acting within his authority to adopt and apply a schedule of ratings, chose to create one General Rating Formula for Mental Disorders.  38 U.S.C. § 1155; see 38 U.S.C. § 501; 38 C.F.R. § 4.130.  

By establishing one general formula to be used in rating more than 30 mental disorders, the VA Secretary anticipated that any list of symptoms justifying a particular rating would, in many situations, be either under- or over-inclusive.  The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  This construction is not inconsistent with Cohen v. Brown, 10 Vet. App. 128 (1997).  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (1992).  

The schedular criteria incorporate the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5).  38 C.F.R. §§ 4.125, 4.130.  

Since August 4, 2014, VA has required a diagnosis of a mental disorder that conforms with the DSM-5.  For claims prior to that date, VA required a diagnosis that conformed with the DSM-IV-TR.  See Schedule for Rating Disabilities: Mental Disorders and Definition of Psychosis for Certain VA Purposes, 79 Fed. Reg. 45,093, 45,093 -94 (Aug. 4, 2014 (amending 38 C.F.R. § 4.125)).

The evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, the rating specialist is to consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  See 38 C.F.R. § 4.126.  

If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate, equivalent rating will be assigned.  Mauerhan, 16 Vet. App. at 443.  The Court of Appeals for the Federal Circuit has embraced the Mauerhan interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

In a February 2011 rating decision, VA granted service connection for PTSD and assigned an initial disability rating of 50 percent under Diagnostic Code 9411, effective November 16, 2006.  In a January 2016 rating decision, VA granted an increased rating of 70 percent for PTSD under Diagnostic Code 9411, effective December 9, 2015.

Under Diagnostic Code 9411, a 10 percent rating is warranted for PTSD if there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or, symptoms controlled by continuous medication.  

A 30 percent rating is warranted for PTSD if there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent rating is warranted if it is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to compete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating, may be assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  The criteria for a 70 percent rating are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).  

A 100 percent rating contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. 4.130, Diagnostic Code 9411.

As noted above, during the pendency of this claim, the DSM-IV was superseded by a new fifth edition that significantly changed diagnostic metrics for mental illnesses.  Diagnostic and Statistical Manual of Mental Disorders 16 (5th ed. 2013) (DSM-5).  In pertinent part, the DSM-5 eliminated the GAF scores used in the DSM-IV: It was recommended that the GAF be dropped from DSM-5 for several reasons, including its lack of clarity (i.e., including symptoms, suicide risk, and disabilities in its descriptors) and questionable psychometrics in routine practice.  In order to provide a global measure of disability, the World Health Organization (WHO) Disability Assessment Schedule (WHODAS) is included, for further study, in Section III of DSM-5 (see the chapter "Assessment Measures").  The WHODAS is based on the International Classification of Functioning, Disability and Health (ICF) for use across all of medicine and health care.  Benson v. Shinseki, No. 12-3106, 2013 WL 6511510 (2013).  

A February 5, 2007, Mental Health Initial Evaluation reveals complaint of increasing difficulty coping with stress, having more problems controlling emotions, blowing up over nothing, and yelling.  He reported he cannot relax but has to be constantly moving, or rocking his body, biting his fingernails, picking his skin, biting his lips, and recently the inside of his mouth until raw.  He reported sleep impairment and nightmares, as well as intrusive thoughts of military experiences during the day.  Symptoms included depression, decreased energy, anhedonia, feeling hopeless, helpless, and worthless, short term memory deficits, crying bouts, and overeating.  He denied suicidal or homicidal ideation.  He reported panic attacks every 3 months with pressure in the chest, a rapid pulse and respirations, a feeling of impending doom, and dizziness.  Mental Status examination revealed that he was appropriately dressed and groomed.  He was oriented to person, place, and time.  His speech was clear, fluent and goal directed.  His mood was dysphoric with an anxious and depressed affect.  There were no delusional themes noted.  There were no perceptual distortions noted.  He reported a subjective complaint of short term memory loss; however, his memory (immediate, recent, and remote) was intact.  He denied homicidal ideations/behavior.  The GAF score for the past year was 63.  The current score was 60 (VBMS record 02/21/2007). 

A June 29, 2007, VA Primary Care Note reveals complaint of depression and difficulty sleeping.  The Veteran was noted to be alert, attentive, and talkative (VBMS record 06/30/2008).  

An August 13, 2007, VA Mental Health Note reveals the Veteran's report that his most troubling symptoms were insomnia, nightmares, depression, and irritability.  He reported that he often experiences intrusive thoughts while driving, which are triggered by certain types of terrain.  He reported that he also tends to isolate from others, and has extreme difficulty concentrating, focusing and just sitting still.  He reported that the only thing helping him right now is trying to find distractions.  He denied suicidal or homicidal ideation (VBMS record 06/30/2008). 

An April 22, 2008, VA Mental Health note reveals complaint of nightmares, intrusive thoughts, paranoia, irritability/anger, relationship problems, depression, problems at work, and difficulty concentrating.  The Veteran was alert and oriented x-4.  He was pleasant, cooperative, and neatly dressed/groomed, in work attire.  His mood was described as agitated with full range of affect.  He denied suicidal ideation or homicidal ideation.  Thought processes were within normal limits.  Speech/voice was normal.  The examiner assigned a GAF score of 60 (VBMS record 06/30/2008). 

An August 13, 2008, VA Mental Health Note reveals symptoms of anxiety, anger, depression, poor concentration, restlessness, and defensiveness/mistrust (almost paranoid about the motives of others).  He noted that he was becoming more withdrawn and unmotivated.  He keeps busy to bring himself out of depression.  He denied any suicidal ideation.  He reported being chronically restless and on edge.  He reported feeling mildly paranoid that others are judging him.  He is mistrustful of others and guarded.  He reacts with anger and irritability.  The examiner assigned a GAF score of 65 (VBMS record 07/26/2010).

A September 17, 2008, VA Mental Health Note reveals complaint of nightmares every two to three hours.  The examiner assigned a GAF score of 65 (VBMS record 01/20/2009).  

A November 24, 2008, VA Mental Health Note reveals complaint of lowered frustration tolerance, feeling more depressed.  He started a new job and was enjoying the distraction of this.  He complained of persistent paranoia, of being judged by others.  He admitted to problems with guardedness/paranoia in jobs and other past relationships.  The examiner assigned a GAF score of 60 (VBMS record 01/20/2009)

An April 30, 2010, VA Emergency Department Note indicates a normal psychiatric examination (VBMS record 07/26/2010).

The report of a VA Mental Disorders Examination in January 2011 reveals that the Veteran reported having been divorced 1 time, but had been married for 16 years with two children.  He had currently been married for 4 years and reported a good marriage, but with occasional arguments.  He denied having close friends.  He had acquaintances at work but had trust issues.  His primary associates were his wife and younger brother.  He reported no history of violence or assaultiveness.  He was neatly groomed and appropriately dressed.  His speech was loud, slow, clear, and coherent.  His mood was anxious and his affect was appropriate.  He was oriented to person, time, and place.  Thought processes and content were unremarkable.  He reported no delusions or no inappropriate behavior and no obsessive or ritualistic behavior.  He reported panic attacks every 2-3 weeks.  He reported one or two incidents where he has become very angry and felt homicidal, but with no intent or plan.  He reported frequent suicidal ideation.  He had good impulse control and was able to maintain minimum personal hygiene.  There were no problems with activities of daily life.  Remote and recent memory were normal.  Immediate memory was mildly impaired.  The Veteran reported that he cannot remember facts, and has problems with attention and concentration.  

The examiner noted that, while the Veteran reports significant symptoms related to PTSD, there appears to be only mild occupational and social impairment.  He was currently employed full time and had lost less than 1 week in the past year due to PTSD (and migraines).  The examiner assigned a GAF score of 66.  Paranoid personality traits may account for some of the difficulty in work and social relationships, may also account for some of the hypervigilance.  The examiner found the most appropriate description of his level of impairment was PTSD signs and symptoms that are transient or mild and decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.  He found that all other rating descriptions were not appropriate.  

The report of a VA PTSD examination in October 2011 reveals the Veteran's complaint that he gets angry and detached at work and has to struggle to stay focused.  The Veteran reported having worked for a commercial airline for the past three years and was taking college-level classes in psychology.  He had not taken mental health medications since 2010.  Symptoms included a depressed mood, anxiety, suspiciousness, panic attacks more than once a week, chronic sleep impairment, mild memory loss such as forgetting names, directions, or recent events, disturbances of motivation and mood, difficulty in adapting to stressful circumstances, including work or a worklike setting, and impaired impulse control, such as unprovoked irritability with periods of violence.  The examiner found that the Veteran's symptoms were "very consistent" with the January 2011 examination.  The examiner assigned a GAF score of 67 and described the Veteran's symptomatology in terms of the rating criteria as occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  

The report of a February 6, 2012, VA Mental Health Evaluation reveals the Veteran and his spouse were there because she told him she could not "live like this," and that family members were "walking on eggshells."  Symptoms included constant irritability, hypervigilance, depression, and panic.  He was worried about his current job but felt he was one of the best workers they had, so was rather confident he would remain employed.  He was neatly dressed and groomed.  Comprehension was within normal limits.  He was orientated x-4.  His speech was somewhat pressured at times.  His mood was agitated and depressed, and his affect was congruent.  He denied hallucinations and delusions.  He reported difficulty with short term memory.  He denied suicidal ideation or homicidal ideation.  The examiner assigned a GAF score of 60 (VBMS record 01/28/2016). 

An April 12, 2012, VA Mental Health Note reveals the Veteran's mood was "mostly down."  He reported that his wife says he is irritable every day.  He reported recurrent/intrusive thoughts pretty much every day.  He avoids conversations, thoughts, and crowds.  He reported numb and distant feelings all of the time.  He described his energy as low.  He reported insomnia with 5-6 hours sleep per night.  He reported nightmares 3-4 times per week where he wakes up in a sweat.  He reported flashbacks, sometimes triggered by fireworks and going to the VA.  He reported that it is hard to stay focused and that his memory has gotten really bad.  He reported social isolation, stating that he can get out with his wife, but it's hard to leave the house.  He reported that sometimes he has suicidal thoughts, but would never do that to his family.  There were no homicidal ideations, delusions, or hallucinations.  He reported panic attacks pretty much every day.  The examiner assigned a GAF score of 60 (VBMS record 01/28/2016). 

The report of a VA Mental Disorders Examination in December 2015 reveals that the Veteran remains married to his second wife and they have been married for 10 years.  He has a 17-year-old step-son in the home.  He attends church with his wife at times, but not as often as she does.  He reported that he has acquaintances at work, but denied any regular social activities, hobbies, or interests.  He stated that he has a positive relationship with his wife, but described her as very tolerant of him.  He stated that his relationships with his ex-wife and his children are strained.  He remained employed with the same company for which he had worked for 7 years.  He denied any significant problems or disciplinary actions at work.  He stated that he does use his vacation and sick leave often when he is having a bad day.  He stated that he had to leave work about 2 weeks ago after a recent terror attack.  He stated that people at work started talking about it and this made him very anxious and panicky.  He left work early that day and did not return until the next day.  He stated that this may happen several times per month.  The Veteran had not engaged in treatment since 2012.  

He reported that his symptoms seem to have worsened with time, especially in light of recent terror attacks.  He reported weekly intrusive thoughts and nightmares of specific military experiences in Saudi Arabia and Kuwait.  He reported that he cannot tolerate large crowds or does so with heightened anxiety.  He no longer hunts or engages in many social situations because he worries about his reactions.  He described himself as irritable most of the time with frequent outbursts and a history of infrequent aggressive behavior.  He described his sleep as poor nearly every night.  He stated that when he does engage in activities he is typically very guarded and constantly tries to think of what he would do if something happened and plan for worst case scenarios.  As a result, he reported persistent loss of interest in activities and guilt about the strain it puts on his family.  He acknowledged suicidal ideation in the past month with no active plan or intent.  He identified his family as a protective factor. 

The Veteran's symptoms included anxiety, suspiciousness, panic attacks that occur weekly or less often, chronic sleep impairment, a flattened affect, impaired judgment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a worklike setting, suicidal ideation, and impaired impulse control, such as unprovoked irritability with periods of violence.  The Veteran was well groomed and casually dressed.  He was alert, oriented x-4 and cooperative.  His speech was within normal limits.  His mood was euthymic and his affect was blunted.  His thought process was goal directed.  He denied current suicidal or homicidal ideation.  He denied auditory or visual hallucinations or delusions.  His insight and judgment were good.  The examiner observed that his symptoms appear to be in the moderate range.  He reported frequent disruption in regular social and work activities.  He also reported that he rarely engages in social activities outside of his immediate family because he worries about being triggered or asked about something that upsets him.  The examiner selected occupational and social impairment with reduced reliability and productivity as the most appropriate description of his functional impairment.  The examiner assigned a GAF score between 50-60. 

After a review of all of the evidence, the Board finds that, while a disability rating in excess of 70 percent is not warranted at any time, the effective date of the current 70 percent rating should be consistent with the January 2011 VA examination.  
 
The Board observes that the evidentiary picture does not directly correspond to the criteria for any particular rating level.  Indeed, the assessments of examiners are in several cases very different from the symptomatology noted on the examination reports.  For example, the December 2015 examiner assessed moderate symptoms.  However, the examination report reveals symptoms such as difficulty in adapting to stressful circumstances, including work or a worklike setting, suicidal ideation, and impaired impulse control, such as unprovoked irritability with periods of violence.  It would appear that these symptoms were significant to the RO, and that reasonable doubt was resolved in favor of the Veteran in granting the increased rating despite the finding of moderate overall impairment.  

Having accepted the RO's conclusion that an increase in the Veteran's disability has occurred such that a 70 percent rating is warranted, and that the December 2015 examination report reflects symptomatology of the type and degree contemplated for a 70 percent rating, the Board notes that similar symptomatology has been noted in prior examination reports, as early as January 2011.  

Similar to the December 2015 report, the October 26, 2011, VA examination report reflects the presence of suicidal ideation, difficulty in adapting to stressful circumstances, including work or a worklike setting, and impaired impulse control, such as unprovoked irritability with periods of violence.  

The February 6, 2012 Mental Health Note reflects that a worsening of symptoms had occurred such that the Veteran returned for VA treatment after a period of several years.  It is apparent from that report that his irritability had attained the degree contemplated for a 70 percent rating as his family members commented that they were "walking on eggshells."  Moreover, symptoms included "constant" depression and panic.  Similarly, in the April 2012 evaluation, the Veteran's spouse reported that he was irritable every day and had panic attacks pretty much every day.  Such reports reflect symptomatology resulting in deficiencies in work, family relations, judgment, thinking and mood, which is the type and degree contemplated for a 70 percent rating.  

While the Board acknowledges that the January 10, 2011, VA examination report does not reflect findings of the type and degree contemplated as impaired impulse control, or near-constant panic, and the examiner assessed mild impairment, the Board observes that the October 2011 examiner commented that the Veteran's symptoms in October 2011 were "very consistent" with the January 2011 report.  Having found that the symptomatology demonstrated in October 2011 supports a 70 percent rating, the Board finds the October 2011 examiner's assessment to be persuasive, notwithstanding the lack of support for such a rating in the examination report.  Accordingly, all reasonable doubt regarding the date of worsening is resolved in favor of the Veteran.  The Board finds that the effective date should be established as January 10, 2011.  

In contrast to the evidence discussed above, the examination reports prior to January 2011 do not reflect symptoms of the type and degree contemplated by the 70 percent criteria.  Prior to that report, the Veteran generally denied suicidal or homicidal ideation.  He characterized his panic attacks as less than one per week reflecting a lessened impact on occupational and social impairment.  While he was generally irritable, he was not violent or assaultive based on these reports.  An April 2010 psychiatric examination was described as normal.  Accordingly, the Board finds that, prior to January 10, 2011, the Veteran's symptomatology did not more nearly approximate occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, but was more consistent with occupational and social impairment with reduced reliability and productivity.  

The Board has also considered whether, at any time under consideration, the Veteran's psychiatric disorder has warranted a 100 percent rating.  However, the Board finds that the criteria for a 100 percent rating are not more nearly approximated than are those for the 70 percent rating since January 10, 2011, or the 50 percent rating prior to January 10, 2011.  The gross impairment of behavior resulting in severe disorientation of the individual which is contemplated by the 100 percent rating criteria, is simply not evident in this case at any time.  

GAF scores throughout the period on appeal have ranged from 60 to 67 with the exception of the December 2015 report which listed a range from 50 to 60.  Scores in the range of 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61-70 indicates mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  These scores do not reflect symptomatology approximating total occupational and social impairment.   

In sum, the Board finds that an effective date for the increased 70 percent rating of January 10, 2011 is warranted.  However, prior to that date, a rating in excess of 50 percent is not warranted.  At no time during the period on appeal is a 100 percent rating warranted.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against the claim, and hence the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7. 

Extraschedular Consideration

The Board has considered whether an extraschedular evaluation is warranted for the issues on appeal.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2016).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

The Board finds that the first Thun element is not satisfied here.  The Veteran's service-connected headaches are manifested by signs and symptoms such as pain.  These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule.  Moreover, they permit the assignment of ratings based on the overall level of impairment caused by the disability as opposed to whether specific symptoms are present.  In short, there is nothing exceptional or unusual about the Veteran's disability because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.

Moreover, all the Veteran's PTSD symptoms are either explicitly part of the schedular rating criteria under the general formula for rating mental disorders at 38 C.F.R. § 4.130; are analogous to the schedular rating criteria (see 38 C.F.R. §§ 4.20, 4.21), or are "like or similar to" the schedular rating criteria (see Mauerhan at 442-43).  The schedular rating criteria, Diagnostic Code 9411, specifically provides for disability ratings based on a combination of history and clinical findings.  The Veteran's symptoms of irritability, social withdrawal, depressed mood, anxiety, panic, suspiciousness, chronic sleep impairment, and mild memory loss are specifically included in the rating schedule, and the assigned disability ratings specifically include the degree of occupational and social impairment, including due to specific symptomatology.  The GAF scores indicated in the DSM-IV, which reflect overall degree of impairment due to psychiatric disorders, and which the Board weighed and considered in this case, are part of the schedular rating criteria.  Because the schedular rating criteria are adequate to rate the Veteran's service-connected PTSD, there is no exceptional or unusual disability picture to render impractical the application of the regular schedular standards.  For these reasons, the Board finds that the criteria for referral for extraschedular rating have not been met.  38 C.F.R. § 3.321(b)(1).

In this regard and consistent with the reasoning presented above, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. Aug. 6, 2014).  In so finding, the Board notes that the Veteran has not identified or asserted that the collective and combined effect of all of the Veteran's service connected disabilities have rendered the rating schedule for neurological or mental disorders inadequate.  See Yancy v. McDonald, 27 Vet. App. 484, 495 (2016) (the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities).

Special Monthly Compensation Consideration

The Board has considered whether the Veteran's disability picture warrants any level of Special Monthly Compensation (SMC).  See 38 U.S.C.A. §§ 1114; 38 C.F.R. §§ 3.350, 3.352.  

The Veteran is currently not in receipt of any level of SMC.  The evidence demonstrates that the Veteran does not have such impairment as approximates loss of use of any extremity.  38 U.S.C. § 1114(k), (m), (n), (o); 38 CFR § 3.350(a), (c), (d), (e).  He has also not been found to be housebound or in need of the aid and attendance of another.  38 U.S.C. § 1114(l), (s), (r) 38 CFR § 3.350(b), (i), (h).  In light of the Board's decision here, the combined disability rating is 60 percent since November 16, 2006; 70 percent since January 19, 2007; 80 percent since April 15, 2008; and 90 percent since January 10, 2011.  38 U.S.C. § 1114(p), (s) 38 CFR § 3.350(f), (i).  Under the circumstances here, the Board concludes that SMC is not warranted.  

Duties to Notify and Assist

VA's duty to notify has been satisfied by numerous letters sent over the years since the Veteran filed his application in July 2007.  See letters dated December 8, 2006, April 2, 2007, June 6, 2008, June 30, 2008, May 15, 2009.  The Veteran has made no assertion as to any notice deficiency.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The RO has obtained pertinent medical records including the service treatment records, VA outpatient treatment reports, and private treatment reports identified by the Veteran.  The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of these claims that has not been obtained.  

The RO has also obtained thorough medical examinations regarding each claim as well as medical opinions.  In March 2016 correspondence, the Veteran's attorney has argued that the January 2011 upper-respiratory examination was inadequate because the examiner acknowledged possible exposure to "chemicals" but speculated that other factors would be larger contributions to his upper respiratory disability without addressing whether his service aggravated his condition beyond the ordinary course of progression.  However, a review of the report reveals a specific opinion regarding aggravation.  The examiner opined that it was less likely as not permanently aggravated or a result of any event and/or condition that occurred and/or expressed in-service and/or within one year of discharge and is at least as likely as not permanently aggravated or a result of innate/inherent factors, and the irritants from cigarette smoking.  The examiner also opined that it was not caused by and/or worsened by an already service connected disability and further stated that the natural progression was not altered or worsened by any event and/or condition that occurred and/or expressed during active service.  The Board finds that the opinion adequately covers aggravation.  

In March 2016 correspondence, the Veteran's representative argued that VA failed to address whether the Veteran's erectile dysfunction was related to his PTSD or any medication he is taking for the same.  However, this is not an accurate observation as the record contains a March 2011 VA medical opinion addressing secondary causation and aggravation, to include due to medications prescribed to treat service-connected PTSD.  

The Veteran has made no other specific allegations as to the inadequacy of any opinion.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  

As noted above, this appeal involves a remand by the Board for additional evidentiary development.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  While substantial compliance is required, strict compliance is not.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

In this case, the RO substantially complied with the Board's November 2014 remand instructions by obtaining service treatment records and VA outpatient treatment records and by obtaining VA examinations regarding all but the erectile dysfunction claim.  

The Board acknowledges that the issue of entitlement to service connection for erectile dysfunction was remanded along with the other issues addressed above; however, there is no remand instruction pertaining to this issue other than to readjudicate it after the development of the other issues was completed.  The Board acknowledges that it did not ask for, and the RO did not obtain, a medical opinion addressing the etiology of erectile dysfunction.  The Board regrets the delay imposed by remanding a claim without specific instructions for development, but finds no reason for further remand as the record contains an etiology opinion regarding erectile dysfunction.  
























[Continued on Next Page]
ORDER

Service connection for an upper-respiratory disorder is denied.

Service connection for hypertension is denied.

Service connection for a bilateral ankle disorder is denied.

Service connection for erectile dysfunction is denied. 

Prior to November 5, 2015, a 30 percent rating, but not higher, for headaches, is granted.  

A rating in excess of 30 percent for headaches is denied for the entire time period on appeal.  

Prior to January 10, 2011, a PTSD rating in excess of 50 percent is denied.

From January 10, 2011 to December 9, 2015, a PTSD rating of 70 percent, but not higher, is granted.  

Since December 9, 2015, a PTSD rating in excess of 70 percent is denied.



____________________________________________
MICHELLE L. KANE 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


